Citation Nr: 0946929	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  08-14 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's 
lymphoma, claimed as the result of exposure to ionizing 
radiation or as due to herbicide exposure.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as secondary to non-Hodgkin's 
lymphoma, as due to herbicide exposure, or as due to an 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War.

3.  Entitlement to service connection for osteoarthritis, 
claimed as secondary to non-Hodgkin's lymphoma, as due to 
herbicide exposure, or as due to an undiagnosed illness as a 
result of service in the Southwest Asia theater during the 
Persian Gulf War.

4.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
sleeping disorder, claimed as secondary to non-Hodgkin's 
lymphoma, as due to herbicide exposure, or as due to an 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War.

5.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
chronic fatigue, claimed as secondary to non-Hodgkin's 
lymphoma, as due to herbicide exposure, or as due to an 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War.


REPRESENTATION

Appellant represented by:	Jeany Mark, Esq.


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
March 1972 and from November 1990 to July 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.


FINDINGS OF FACT

1.  There is no credible evidence that the Veteran was 
exposed to herbicides, to include Agent Orange during his 
service in the Panama Canal Zone.
2.  Non-Hodgkin's lymphoma is not shown by the medical 
evidence of record to be related to military service or to 
any incident therein, to include as due to exposure to 
radiation.

3.  An acquired psychiatric disorder was not present during 
service; psychiatric pathology was not identified until 
August 1999; and the current psychiatric disorder is 
unrelated to service.

4.  Osteoarthritis was not present during service; 
osteoarthritis was not identified until June 2000; and the 
current osteoarthritis is unrelated to service.

5.  The evidence added to the record since July 1995, when 
viewed by itself or in the context of the entire record, 
relates to an unestablished fact that is necessary to 
substantiate the claim.

6.  The Veteran served on active duty in the Southwest Asia 
theater of operations from February to June 1991.

7.  The competent and probative evidence of record shows that 
the Veteran has a medically unexplained chronic multi-symptom 
illness that is manifested by insomnia and chronic fatigue.


CONCLUSIONS OF LAW

1.  Non-Hodgkin's lymphoma was not incurred in or aggravated 
by active duty and is not proximately due to service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.310, 3.311 (2009).  

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by service, and is unrelated to any service-
connected disability.  38 U.S.C.A. §§ 1110, 5103(a), 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

3.  Osteoarthritis was not incurred in or aggravated by 
service, and is unrelated to any service-connected 
disability.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

4.  The July 1995 decision that denied the Veteran's claim 
for entitlement to service connection for a sleeping disorder 
and chronic fatigue is final.  38 U.S.C.A. § 7105 (West 
2002).

5.  The relevant regulations were amended subsequent to the 
July 1995 decision, and the requirements to reopen claims of 
entitlement to service connection for a sleeping disorder and 
chronic fatigue have been met.  38 U.S.C.A. §§ 5108, 5103(a), 
5103A, 5107(b), 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.156, 3.159 (2009).

6.  A disorder manifested by insomnia and chronic fatigue was 
incurred in military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	In addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2009).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  
	
The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  

Non-Hodgkin's Lymphoma

The Veteran seeks service connection for non-Hodgkin's 
lymphoma.  Specifically, he asserts that the lymphoma was 
caused by in-service exposure to ionizing radiation or 
herbicides.  
	
	Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are diseases that are presumptively 
service connected in radiation-exposed veterans under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F. 3d 
1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not 
only determine whether a veteran had a disability recognized 
by VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.
	
	A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946.  38 C.F.R. § 3.309(b)(i), (ii) (2009).
	
	Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).
	
	If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer 
from one the presumptive conditions listed in 38 C.F.R. § 
3.309(d)(2), the veteran may still benefit from the special 
development procedures provided in 38 C.F.R. § 3.311 if the 
veteran suffers from a radiogenic disease and claims exposure 
to ionizing radiation in service.  Under 38 C.F.R. § 3.311, 
"radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following: (i) All 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung 
cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) 
Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; 
(xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; 
(xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; 
(xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian 
cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain 
and central nervous system; (xxi) Cancer of the rectum; 
(xxii) Lymphomas other than Hodgkin's disease; (xxiii) 
Prostate cancer; and (xxiv)  Any other cancer. 38 C.F.R. § 
3.311(b)(2).  Section 3.311(b)(5) requires that colon cancer 
become manifest 5 years or more after exposure. 38 C.F.R. § 
3.311(b)(5).
	
	Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946. 38 C.F.R. § 3.311(a)(2) (2008).  In all other claims, 
38 C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
treatment records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) 
(2008).
	
	When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
	
Here, considering the claim on a direct basis, service 
treatment records reflect no complaints of, treatment for, or 
a diagnosis related to lymphoma or any symptoms reasonably 
attributed thereto.  Therefore, non-Hodgkin's lymphoma was 
not noted in service.

	Next, post-service evidence does not reflect lymphoma for 
many years after service discharge.  Specifically, non-
Hodgkin's lymphoma was not diagnosed until January 2004.  
This is the first recorded symptomatology related to 
lymphoma, coming many years after discharge.  Therefore, the 
competent evidence does not reflect continuity of 
symptomatology.
	
	However, the Veteran does not endorse a theory of continuity 
of symptomatology.  Rather, he claims that the non-Hodgkin's 
lymphoma was the result of in-service exposure to ionizing 
radiation or as due to herbicide exposure during the early 
1970s.  
	
	However, the Board notes that the Veteran does not qualify as 
a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3).  
His claimed radiation exposure came while stationed in the 
Fort Davis Canal Zone within the Republic of Panama.  As 
such, the Board will consider his ionizing radiation claim 
under the special development procedures of  38 C.F.R. §  
3.311(a) rather than 38 C.F.R. § 3.309(d)(3).
	
	Here, the Veteran has been diagnosed with non-Hodgkin's 
lymphoma, which is listed as a disease induced by ionizing 
radiation under 38 C.F.R. § 3.311.  As such, his Occupational 
Exposure to Ionizing Radiation (DD Form 1141) was forwarded 
to the Under Secretary for Health in March 2006.  The Chief 
Public Health and Environmental Hazard Officer, on behalf of 
the Under Secretary of Health, estimated that he was 
occupationally exposed to the following doses of radiation 
during military service: .000 rem (skin), .135 rem (gamma and 
X-ray), and .036 rem (neutron).  However, he stated that the 
sensitivity of the lymphatic tissue to radiation-induced 
malignancy was considered to be very low or absent and 
concluded that it was unlikely that the Veteran's B-cell 
lymphoma could be attributed to occupational exposure to 
ionizing radiation in service.  Thus, the service connection 
claim does not succeed under the special development 
procedures established in § 3.311(a).

The Board will now consider the claim under a theory of 
herbicide exposure.  For purposes of establishing service 
connection for a disability resulting from exposure to an 
herbicide agent, a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent, such as Agent Orange, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service. 38 U.S.C.A. § 1116(f), 38 C.F.R. § 3.307(a)(6)(iii).

However, a review of the Veteran's Form DD 214 and record of 
assignments does not confirm that he had active service in 
the Republic of Vietnam within the applicable time period 
under 38 C.F.R. § 3.307(a)(6)(iii).  Rather, the records 
indicate Foreign Service in the Republic of Panama.  In fact, 
the Veteran has asserted that he was exposed to toxic 
herbicides used to clear overgrown vegetation in Panama.  
Since application of 38 C.F.R. § 3.309(e) is only relevant 
for veterans who served in the Republic of Vietnam, the 
Veteran does not qualify for a grant of presumptive service 
connection under this provision.  Moreover, there is no 
credible evidence that the Veteran was exposed to herbicides, 
to include Agent Orange during his service in the Panama 
Canal Zone.  In a written statement dated in June 2005, the 
Veteran asserted that because Agent Orange was used freely in 
Vietnam, he felt that there was a strong likelihood that they 
used it in Panama.  Nevertheless, he conceded that he did not 
know the name of herbicides which he used in Panama.  

In conclusion, the competent evidence of record fails to 
establish service connection for non-Hodgkin's lymphoma on 
either a direct or presumptive basis.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Acquired Psychiatric Disorder

The Veteran also seeks service connection for an acquired 
psychiatric disorder.  Specifically, he claims that the 
disorder has developed secondary to non-Hodgkin's lymphoma.  
Alternatively, he claims that it developed due to herbicide 
exposure, or due to an undiagnosed illness as a result of 
service in the Southwest Asia theater during the Persian Gulf 
War.

The Board will first consider the claim on a direct basis.  
Service treatment records reflect no complaints of, treatment 
for, or a diagnosis related to a psychiatric disorder or any 
symptoms reasonably attributed thereto.  Therefore, no 
psychiatric disorder was noted in service.

	Next, post-service evidence does not reflect a psychiatric 
disorder for many years after service discharge.  
Specifically, anxiety was not noted in his treatment records 
until August 1999.  This is the first recorded symptomatology 
related to a psychiatric disorder, coming approximately 8 
years after discharge.  Therefore, the competent evidence 
does not reflect continuity of symptomatology.
	
	However, the Veteran does not endorse a theory of continuity 
of symptomatology.  Rather, he claims that his psychiatric 
disorder is the result of in-service herbicide exposure 
during the early 1970s or due to an undiagnosed illness as a 
result of service in the Southwest Asia theater during the 
Persian Gulf War. 
	
Considering the claim under the herbicide exposure 
presumption, the Board reiterates that a review of the 
Veteran's Form DD 214 and record of assignments does not 
confirm that he had active service in the Republic of Vietnam 
within the applicable time period under 38 C.F.R. § 
3.307(a)(6)(iii).  Rather, the records indicate Foreign 
Service in the Republic of Panama.  In fact, the Veteran has 
asserted that he was exposed to toxic herbicides used to 
clear overgrown vegetation in Panama.  Since application of 
38 C.F.R. § 3.309(e) is only relevant for veterans who served 
in the Republic of Vietnam, the Veteran does not qualify for 
a grant of presumptive service connection under this 
provision.  Moreover, those presumptive disorders do not 
include any psychiatric disorders.  

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011.  38 
U.S.C.A. § 1117(a)(1) (2002); 38 C.F.R. § 3.317(a)(1) (2009).  

Service connection may be granted when the evidence 
establishes: (1) that he or she is a Persian Gulf veteran; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more; 
and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis. The Board notes that the statutory 
delimiting date is different than the regulatory date.

To qualify for compensation under these provisions, "Persian 
Gulf veteran" is defined as "a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War. The "Southwest 
Asia theater of operations" includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations. 38 
C.F.R. § 3.117(d)(1) and (2) (2008).

Here, the claimant is a "Gulf War veteran" as defined by 38 
C.F.R. § 3.317(d). His Form DD 214 reflects that he had 
service in the Southwest Asia theater of operations from 
February to June 1991.  

However, a review of the claims file reveals that the 
veteran's acquired psychiatric disorder has been diagnosed.

For example, in a January 2006 correspondence from his 
private physician diagnosed the Veteran with adjustment 
disorder with mixed disturbance of conduct and emotions as 
well as recurrent major depression, without psychotic 
features.  Private treatment notes dated in 2004 and 2005 
linked his depression to his diagnosed lymphoma, and the 
Veteran conceded in correspondence dated in March 2006 that 
his depression results from his lymphoma.  As such, 
presumptive service connection as an undiagnosed illness 
under 38 C.F.R. § 3.317 is not warranted.  

Unfortunately, as determined above, the Veteran's non-
Hodgkin's lymphoma is not a service-connected disorder; 
therefore, service connected for an acquired psychiatric 
disorder as secondary to lymphoma can not be established.  

In conclusion, the competent evidence of record fails to 
establish service connection for an acquired psychiatric 
disorder on either a direct or presumptive basis.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  

Osteoarthritis

The Veteran also seeks service connection for osteoarthritis.  
Specifically, he claims that he developed arthritis in his 
hands, elbows, and shoulders secondary to non-Hodgkin's 
lymphoma.  Alternatively, he claims that it developed due to 
herbicide exposure, or due to an undiagnosed illness as a 
result of service in the Southwest Asia theater during the 
Persian Gulf War.

The Board will first consider the claim on a direct basis.  
Service treatment records reflect no complaints of, treatment 
for, or a diagnosis related to arthritis or any symptoms 
reasonably attributed thereto.  Therefore, no arthritis was 
noted in service.

	Next, post-service evidence does not reflect arthritic 
changes for many years after service discharge.  
Specifically, arthritis was not diagnosed until June 2000, at 
which time VA radiology revealed mild degenerative changes of 
the wrist and mild spurring of the lumbar spine.  Private 
treatment records diagnosed his wrist pain as tenosynovitis 
in January 2000, but later diagnosed him with mild 
osteoarthritis in February 2002.  This is the first recorded 
symptomatology related to arthritis, coming approximately 9 
years after discharge.  Therefore, the competent evidence 
does not reflect continuity of symptomatology.
	
	However, the Veteran does not endorse a theory of continuity 
of symptomatology and does not seek service connection on a 
direct basis.  Rather, he claims that his arthritis is the 
result of in-service herbicide exposure during the early 
1970s or due to an undiagnosed illness as a result of service 
in the Southwest Asia theater during the Persian Gulf War.
	
Considering the claim under the herbicide exposure 
presumption, the Board reiterates that a review of the 
Veteran's Form DD 214 and record of assignments does not 
confirm that he had active service in the Republic of Vietnam 
within the applicable time period under 38 C.F.R. § 
3.307(a)(6)(iii).  Rather, the records indicate Foreign 
Service in the Republic of Panama.  In fact, the Veteran has 
asserted that he was exposed to toxic herbicides used to 
clear overgrown vegetation in Panama.  Since application of 
38 C.F.R. § 3.309(e) is only relevant for veterans who served 
in the Republic of Vietnam, the Veteran does not qualify for 
a grant of presumptive service connection under this 
provision.  Moreover, that presumption does not apply to 
arthritis.  

Considering the claim under the undiagnosed illness 
presumption, a review of the claims file reveals that the 
Veteran's disorder has been diagnosed as arthritis.  For 
example, VA radiology dated in June 2000 as well as private 
treatment records dated in February 2002 diagnose the 
Veteran's joint pain as arthritis.  As such, presumptive 
service connection as an undiagnosed illness under 38 C.F.R. 
§ 3.317 is not warranted.  

Unfortunately, as the Veteran's non-Hodgkin's lymphoma is not 
a service-connected disorder, service connected for 
osteoarthritis as secondary to lymphoma can not be 
established.  

In conclusion, the competent evidence of record fails to 
establish service connection for osteoarthritis on either a 
direct or presumptive basis.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  

With respect to all claims, the Board has also considered the 
Veteran's statements  asserting a nexus between his 
currently-diagnosed disorders and active duty service.  

While the Board reiterates that the Veteran is competent to 
report symptoms as they come to him through his senses, 
lymphoma, psychiatric disorders, and arthritis are not the 
types of disorders that a lay person can provide competent 
evidence on questions of etiology or diagnosis.  Accordingly, 
the Board concludes that osteoarthritis was not incurred in 
or aggravated by service, and is unrelated to any service-
connected disability.  

Sleeping Disorder & Chronic Fatigue

The Veteran also seeks to reopen a claim for service 
connection for a sleeping disorder and chronic fatigue.  
Since the medical evidence associates the chronic fatigue 
with his sleeping disorder, the Board will consider the 
claims together.  "Pyramiding," the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided.  38 C.F.R. § 
4.14. 

Here, the Veteran initially claimed that he developed chronic 
fatigue syndrome and a sleeping disorder as due to an 
undiagnosed illness in October 1994.  In a July 1995 rating 
decision, the RO denied the claim because the law at the time 
mandated that the undiagnosed illness be manifest to a degree 
of 10 percent or more no later than two years after the date 
on which the veteran last performed service in the Southwest 
Asia theater of operations.  Since the Veteran last served in 
Southwest Asia in June 1991 and did not complain of fatigue 
until October 1994, his claim was denied.

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  

Here, the Board notes that the relevant VA regulations were 
amended subsequent to the July 1995 decision.  Whereas the 
undiagnosed disorder was required to become manifest to a 
degree of 10 percent or more within two years of service in 
the Persian Gulf under the previous regulation, under the 
current regulation the disorder must become manifest to a 
degree of 10 percent or more no later than December 31, 2011.  
The Board finds that this change warrants a reopening and 
reconsideration of the Veteran's previously denied claim.

As such, the Board will now consider the claim on the merits.  
The Board reiterates that the Veteran served in the Southwest 
Asia theater of operations from February to June 1991.  As 
such, he qualifies as a "Persian Gulf veteran" under 38 
C.F.R. § 3.117.

Furthermore, the Board finds that there are objective 
indications of chronic disability resulting from a sleeping 
disorder and chronic fatigue.  For example, at a January 1995 
VA examination, the Veteran complained of chronic fatigue, 
dizziness, and sleeping difficulties, which the examiner 
found to be compatible with Persian Gulf Syndrome.  Private 
medical records dated in 2001 and 2002 reveal ongoing 
complaints of insomnia without the condition being attributed 
to a known clinical diagnosis.  A private physician note 
received by the Board in January 2006 indicated that the 
Veteran was unable to work due to extreme fatigue.  

Considering this evidence, the Board finds that the Veteran 
has a qualifying chronic disability for purposes of 38 C.F.R. 
§ 3.317(a)(2)(i)(B)(2).  The medical evidence reflects that 
there is objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  The medical evidence also shows 
that the disability has existed for six months or more.  
Considering that the Veteran has been deemed unable to work 
due to his chronic fatigue, the medical evidence shows that 
the disorder has become manifest to a degree of 10 percent or 
more not later than December 31, 2011. 

In summary, the Board finds that service connection for a 
sleep disorder manifested by chronic fatigue is warranted.  
The benefit sought on appeal is granted.  The Board adds that 
it makes no finding as to the precise degree of disability, 
as that is the responsibility of the agency of original 
jurisdiction. 


II.  The Duty to Notify and the Duty to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in April 2005 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in March 2008, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Additionally, in claims to reopen based on new and material 
evidence, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the Veteran in 
April 2005 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service records, VA treatment 
records, and private treatment records.  Further, the Veteran 
submitted additional records and written statements in 
support of his claims.  

The Board concedes that medical opinions pertinent to the 
issues on appeal were not obtained.  In determining whether a 
medical examination be provided or medical opinion obtained, 
there are four factors to consider: (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations during the presumptive 
period; (3) an indication that the disability or symptoms may 
be associated with service; and (4) whether there otherwise 
is sufficient competent medical evidence of record to make a 
decision on the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

However, the Board finds that a VA examination is not 
warranted here.  Given the absence of in-service evidence of 
chronic manifestations of the disorders on appeal, the 
absence of identified symptomatology for many years after 
separation, and no competent evidence of a nexus between 
service and the Veteran's claims, a remand for a VA 
examination would unduly delay resolution.  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for non-Hodgkin's lymphoma 
is denied.

Entitlement to service connection for an acquired psychiatric 
disorder is denied.

Entitlement to service connection for osteoarthritis is 
denied.

Entitlement to service connection for a disorder manifested 
by insomnia and chronic fatigue is granted.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


